 EXXON COMPANYExxon Company,U.S.A. and Industrial EmployeesAssociation,Inc. and Gilbert Conde.Cases 29-CA-4338 and 29-CA-4340March 23, 1976DECISION AND ORDERBy CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn December 17, 1975, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Exxon Company,U.S.A., 320 FreemanStreet,Brooklyn, New York, itsofficers,agents, successors,and assigns, shall takethe action set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASERICHARD L.DENISON, AdministrativeLaw Judge: Thiscase was heard at Brooklyn,New York,on September 8,1975. Thecharge in 29-CA-4338 was filed by theIndustri-alEmployees Association,Inc. onMay 2,1975, allegingviolations of Section 8(a)(1) and(5) of the Act byRespon-dent.The charge in 29-CA-4340 was filed on May 2, 1975,by Gilbert Conde,an individual,alleging violations of Sec-tion 8(a)(1) and(3) of the Act.Since both charges relatedto an identical set of circumstances, an order consolidatingcases, complaint and notice of hearing was issued on June30, 1975.The complaint was limited to two allegations: (1)that on various dates during the months of November andDecember 1974 Respondent denied the request of theUnionand the various employees that theUnion's repre-sentative be permitted to be present during investigatoryinterviews with employees;and (2)that on various datesduring November 1974 Respondent,through its supervisor203Frank Giles, threatened employees with discharge andother reprisals if they refused to participate in investigatoryinterviews without a representative of the Union being pre-sent.'Respondent's answer denied the allegations of unfairlabor practices alleged in the complaint. All parties wereafforded a full opportunity to participatein the hearing.The Charging Party Union and the Respondent filed briefswhich have been carefully considered. Upon the entire rec-ord and from my observation of the demeanor of the wit-nesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONExxon Company, U.S.A., the Respondent, is a New Jer-sey corporation with its principal office and place of busi-ness at Houston,Texas.Respondent maintains a plant lo-cated at 320 Freeman Street, Brooklyn, New York, where itis, and has been at all times material herein, engaged in themanufacture, sale; and distribution of gasoline, petroleumproducts, and related products. During the past year, arepresentative period, Respondent purchased and receivedat its Freeman Street plant gasoline and other goods andmaterials valued in excess of $50,000 directly from pointsoutside the State of New York. During thesameperiod oftimeRespondent manufactured, sold, distributed, andshipped products valued in excess of $50,000 directly topoints outside the State of New York. As admitted in theanswer, I find that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II.LABOR ORGANIZATIONIndustrial Employees Association, Inc., hereinafter re-ferred to as the Union, is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESUnder the terms of the collective-bargainingagreementbetween Respondent and the Union for the period May 1,1973, to April 30, 1975, certain "posted offenses" are listedin "Schedule D" of that agreement as conduct for which anemployee may be dismissed or otherwise disciplined with-out notice. Among the itemized list of proscribed conductappears the following:21.Generala.Committing a crime on company time or proper-ty or committing a crime anywhere at any timewhich is punishable by death or imprisonment in apenitentiary.sHereafter,all dates are in 1974 unless otherwise specified.aCopies of the collective-bargaining agreement had been distributed toall unit employees, including those who testified in this proceeding. Theseoffenses were also posted in Respondent's plant.223 NLRB No. 24 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Damagingcompany property, or damaging theproperty ofotherson company time or property, onpurposeor throughnegligence.qasq2.Dishonestya. Stealing from theCompany, orstealing fromothers on company time or property.b.Making a statementto the Company, which hedoes not believe to be true.For example:Makingfalse statements in connection with employment,medical history,investigation of accidents, etc.c.Offering or accepting anything of value in ex-change fora job,work assignment,work location orother favorable condition of employment.ssse.Substituting a product.s*n3.Insubordination11qssc.Refusing a company request to answer a ques-tion in the investigation of an accident.During thefall of 1974 securityemployees of Respon-dent commenced an investigation to determine whether ornot its gasoline truckdrivers and dispatchers were engagedin an unlawful arrangement with certain service station op-erators whereby, in return for appropriate compensation,the drivers reportedly delivered regular grade gasoline tothe stations'high test tanks.George S.Oed, plant operatorat the Brooklyn plant and president of the Union, firstlearned of this investigation from Company Attorney Ma-honey on November 5. Mahoney told Oed that the NewYorkstate operations manager, Mr. Clements,wanted totalk to Oed about the matter.After telephoning Clements,Oed met with him that afternoon at the Company's region-al office in Pelham,New York.Clements said that as theresult of a single dealer complaint,a big investigation hastaken place,and that a number of drivers in Brooklyn wereinvolved in dishonesty.Clements refused to identify thesuspects.Clements statedthat on that very day 20 dealerswere being interviewed at the Brooklyn plant,and that theemployees would be interviewed the followingday. Cle-ments described the dishonesty as the adulteration of gaso-line.Following this meeting Oed called Anthony Levan-dowski,and John Martin,James Holden,and JohnWheeler, employee union representatives at the Brooklynplant,and informed them of the conversationwith Cle-ments.Upon reporting for work at 7:15 a.m. on November6,Oed called Labor Relations Coordinator John C. Fisch-er, and asked if any of the employee union representativeswere involved in the investigation.Oed explained that hewanted to avoid embarrassing the Union"by having a rep-resentative called out of a meeting and told, `You arenext' " Fischer called back at a later time and suggestedthatOed have Wheeler accompany him in his meetingswith the Company concerning this matter. Oed then con-tactedWheeler and together they proceeded upstairs to theterminal office where the Union was allowed to use anempty desk in the outer office during the initial phases ofthe investigation.Oed and Wheeler arrived at the Company's offices andfound the investigation already in progress.The first em-ployee interviewed was Mike Macintosh. Oed succeeded ingetting him to leave the interview room whereprivately theunion representatives advised him to ask for union repre-sentation during this meeting.Macintosh stated he woulddo so. Next Wheeler and Oed proceeded to the office ofGeorge Carse, the terminal superintendent. Oed andWheeler told Carse that they wished to be present duringthe interviews that were being held with their employeemembers. Carse refused, stating that they would be permit-ted to attend any interviews involving discipline, but notinterviews for investigatory purposes. Oed and Wheelerhad severalmeetingswith Carse during the course of themorning,and at one of these meetingsCarse stated thatany employee who refused to submit to an interview wouldbe subjected to disciplinary action.Approximately eight interviews were conducted on thefirst day of the investigation. During thistimeand on otherdays during the investigation, until forced to move, Oedand Wheeler remained stationed at the desk in the outeroffice, 15 to 20 feet from the interview site, from whichpoint they could see the employees entering and leaving.As the employees entered theunion representatives suc-ceeded in speaking to many of them. They advised those towhom they spoke not to sign any statements,and, concern-ing anything that was asked them of an incriminating na-ture, not to answer without being permitted to have theirunion representative present.Oed and Wheeleralso ex-plained briefly to these employees that the investigationinvoved the adulteration of gasoline at certain New YorkCity stations. Oed estimated that out of some 43 employeesinterviewed they succeeded in speaking to 37 or 38. Ac-cording to Oed and Wheeler they werelaterpermitted toattend all the disciplinary interviews at which employeeswere either suspended or discharged.4 According to Oed, ateach of the suspension interviews a company investigatorstated that the employee was possibly involved in a mixtureof productat stations and therefore was being suspendedpending the completion of the investigation. At the dis-charge interviews employees were told they were being ter-minated for a violation of the posted offenses in the con-tract.Respondent's investigation, as described above,continued through the remainder of November and intoDecember 1974. The last discharge date specified on theRider to General Counsel's Exhibit 1(b) is December 19.3At a later time,during the course of the investigation,after the unionrepresentatives had managed to speak to and give advice to certain of theaffected employees,union officials were moved to other office space at theend of the building where they could not see or talk to anyone entering orleaving the investigative interviews.4Those employees suspended were Bob Betsch,Jerry D'Agostino, RayMelcer, Frank Colasuonno,BillTrotter,Richard Cassaliggi, Joe Nocerino,Bob Schank,Jack Jackson, Joe Montefinesse,George Cakoganis, GilConde, Bob Twibel,Henry Hulst, John Martin, and Michael Macintosh.The employees discharged(either outright or following a suspension) were:Ed Kenny, Dan Ryan,David Delimonico,Thomas Slaski, and Larry Fen-sore. EXXON COMPANY205John P. Wheeler, a heating oil dispatcher and employeeunion representative,testified concerning his accompani-ment of Oed to the Company's offices during the investiga-tive period. Wheeler corroborated Oed's testimony, specifi-cally stating that Carse refused the Union's request to bepresent during the investigative interviews and told themthat, if an employee refused to cooperate with the investi-gators, disciplinary action would be taken against him.Employees John T. Martin, Henry J. Hulst, David Deli-monico, Robert Twibel, and Lawrence Fensore, all ofwhom were interviewed during the course of the investiga-tion,testified in substance thattheyhad some advance in-formation concerning the nature of the investigation, thatthey requested to be allowed to have their union represen-tative present during their investigative interview, that thisrequest was denied, and that they were told that if theypersisted in taking this position or refused to cooperatewithout a union representative present they would be disci-plined.Martin learned of the investigation from Oed while ac-companying him at thesamemeeting at which Oed andMahoney first spoke of this matter. Concerning his individ-ual role in the investigation,Martin testified he was takento the office by Frank Giles, the dispatch supervisor. Afterrequesting and being denied union representationby Giles,Martin asked what would happen if he insisted on it. Gilesreplied, "Well, you could be terminated." Under these cir-cumstances Martin agreed to be interviewed after which hewas suspended for posted offenses l.a, 2.a.b., and 3.c. Ac-cording to Martin he was recalled approximately Decem-ber 17 or 18 and again asked to talk to the investigators.This time Martin refused to talk to them without the Unionbeing present,whereupon the union officials were called inand Martin was discharged. Martin further testified thatfollowing his interview he spoke to employees Betsch, Hol-den,MacIntosh, Twibel, and others prior to their own in-terviews and informed them concerning the nature of hisinterview and that he had been suspended.Henry J. Hulst testified that he first heard about theinvestigationby means of a phone call from Harry Laza-rus, anemployee friend, who telephoned Hulst on a Wed-nesday night, his day off. Lazarus informed Hulst that aninvestigation was going on and that some men had beenfired and others suspended. Hulst next reported for workon Friday at 4:45, at which time John Martin informedhim that the Company wanted to see him. Hulst went tosee Giles in his office. Hulst requested to have the Unionpresent, but this request was denied. Giles added, "If youdon't want to cooperate and face them alone you're goingto beterminatedimmediately." Hulst responded, "I reallyhave no decision-Iguess I have to go."Hulst was inter-viewed by the investigators following which he was takento George Carse's office. At this point the union represen-tatives were permitted to be present. Carse said they hadevidence Hulst was involved in wrongdoing with the Com-pany, and that he would be suspended until further notice.About a week later, in another interview with union offi-cials present, Hulst was discharged.David Delimonico, a gasoline truckdriver, testified thathe first heard of the investigation on Wednesday, Novem-ber 6, by means of a phone call from one of his fellowworkers. He also was later informed by Oed and Wheeler,prior to being interviewed, that the investigation concernedthe adulteration of gasoline at different stations, and thatdrivers were being questioned about payoffs to dispatchers.On the day following his conversation with Oed, a Satur-day, he was told to report to Giles who in turn told him togo see the investigators.Delimonico asked what wouldhappen if he refused to go and Giles answered that hecould be fired for refusing to cooperate. Delimonico's re-quest to have the union representatives present at the inter-view was denied. He was told that it was either go alongwith the investigation or be fired, after which Delimonicoagreed to go. Delimonico was interviewed after havingbeen denied the opportunity to speak to the union repre-sentatives. After being interviewed for over an hour, Carsetold him he was not involved and to return to work. How-ever, on December 17, Delimonico was called upstairs foranother session with the investigators. Again he asked tosee the union representatives, but his request was refused.Following this interview he was taken to Carse's office anddischarged.Robert Twibel met Henry Hulst on Friday night, No-vember 8. Hulst had just come out of the office as Twibelwas starting work. Hulst said he had been suspended. LaterTwibel was told to go see Frank Giles. In his office Gilesstated that there was an investigation going on, and that hewanted Twibel to talk with the investigators up in the mainoffice.Twibel asked to have the Union present but Gilesrefused, stating, in response to Twibel's question, that if hedid not go talk with the investigators he would be fired forinsubordination. Twibel stated he would cooperate andproceeded to be interviewed. An additional request to bepermitted to see the Union first was also denied. Followinghis talk with the investigator Twibel was taken to Carse'soffice and, in the presence of the union representatives,suspended.Lawrence Fensore first learned of the investigation onWednesday or Thursday from employee Dan Ryan. OnFriday,November 8, he also talked to George Oed andJohn Wheeler who gave him the names of the employeeswho had been suspended as a result of the investigation.Oed and Wheeler also told him that the employees inter-viewed were not allowed union representation, and there-fore he should be careful concerning his behavior duringthe interrogation. Later Fensore was informed by Gilesthat he was to be interviewed, and not to talk to anyone.Giles denied Fensore's request for union representation atthe interviews, and stated that if Fensore refused to coop-erate he would probably be terminated. After being inter-rogated for approximately an hour and a half, Fensore wasled to Carse's office where he was told he had been clearedof any complicity and to return to work. However, approx-imately a month later Fensore was reinterviewed by theinvestigators, taken to Carse's office, and in the presence ofOed, Levandowski, and Wheeler, discharged for infrac-tions of the posted offenses.George Carse did not testify. Dispatch Supervisor FrankL. Giles testified that his. role in the investigationwas sim-ply to assemble the employees to be questioned at a rea-sonable time, tell them that they were to be questioned bypeople in the terminal investigating a "company probe" 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDand to conduct them to the interview location.He deniedthat the employees requested union representation,or thathe told themtheywould be dischargedif they did not co-operate.He testified on direct examinationthat he knew.not very much at all"about the investigationwhich wastaking place,and suggested in his direct testimony that hewas, therefore,not in a position to inform employees con-cerning the nature of the investigation.However,on cross-examination Giles testified that he did in fact have advanceinformation concerning the natureof the inquiry, predat-ing the employee interviews,and relatingback to the timewhen dealers were being called in for questioning.Giles'testimony was shifting and evasive. He clearly was at-tempting to tailor his testimony and minimize his role forthe benefit of the Respondent's case.To the extentthat histestimony is at variancewith that of Oed,Wheeler, and theGeneral Counsel's employee witnesses,it is discredited.'InMobil Oil Corporation,196 NLRB 1052 (1972), theBoard stated:An employee's right tounion representationupon re-quest is based on Section7 of the Actwhich guaran-tees the right of employees to act inconcert for "mutu-al aid and protection."The denialof thisright has areasonable tendency to interferewith,restrain, andcoerce employees in violation of Section8(aXl) of theAct. Thus,it is a seriousviolation ofthe employee'sindividual right to engage in concertedactivity byseeking the assistanceof a statutoryrepresentative ifthe employer denies the employee's request and com-pels the employee to appear unassisted at an interviewwhich mayput his job security in jeopardy. Such adilution of the employee's right to act collectively toprotect his job interests is, in our view,unwarrantedinterference with his right to insiston concerted pro-tection,rather than individual self-protection,againstpossible adverseemployer action.The Board then delineated the circumstancesunder whichthis right arises.They are: (1) Only where the employeerequests representation; (2) under circumstanceswhere theemployee reasonablybelievesthe investigation will resultin disciplinaryaction; (3) the exerciseof the right may notinterferewith legitimateemployer prerogatives. Thus,when a request for representation is made theemployermay refuse and cancel the interviewwithoutbeing prevent-ed from acting on the basis of otherinformation. (4) Anemployer need not bargain over the questionof whom maybe permitted to attendan investigatoryinterview. In addi-tion the Board said inQualityManufacturing Company,195NLRB 197 (1972), (1) that in determining whether an em-ployee has reasonable ground tobelieve thatan interviewmay adversely affect his employment is tobe measured byobjective standards in thelightof all the circumstances ofthe case,and (2)that for theemployer toinsist upon theappearance of the employee alone at the investigative in-terview to the extent of threatening to discipline the em-ployees'representative unless the interviewwas held with-out his presence,further violates Section 8(aXl) of the Act.s I find that at all times material herein Frank Giles was a supervisor andagent within the meaningof the Act,acting on Respondent's behalf.The Board's rationale inMobil Oil Corporation, supra,wasapproved by the Supreme Court of the UnitedStates inN.L.R.B. v. J.Weingarten, Inc.,420 U.S. 251 (1975); and inILGWU v. Quality Manufacturing Co.,420 U.S. 276 (1975).The Courtstated(420 U.S. at 260-261):The Board's holding is a permissible construction of"concerted activities for . . . mutual aid or protec-tion" by the agency charged by Congress with en-forcement of the Act,and should have been sustained.The action of an employee in seeking to have theassistance of his union representative at a confronta-tion with his employer clearly falls within the literalwording of §7 that"[e]mployees shall have the right... to engage in . . . concerted activities for the pur-pose of . . . mutual aid or protection."Mobil OilCorp. v. NLRB,482 F.2d 842, 847 (1973). This is trueeven though the employee alone may have an immedi-ate stake in the outcome;he seeks "aid or protection"against a perceived threat to his employment security.The union representative whose participation he seeksis,however,safeguarding not only the particularemployee's interest,but also the interests of the entirebargaining unit by exercising vigilance to make certainthat the employer does not initiate or continue a prac-tice of imposing punishment unjustly.I find that the facts of the instant case fall squarely withinthe limits delineated by the Board, and approved by theSupreme Court in itsWeingartendecision.In its brief Re-spondent contends firstly that the employees interviewednever requested union representation.This contention isbased upon Giles' denials which I have discredited. Myfinding that each of the employee witnesses herein madesuch a request is buttressedby Oed's uncontradicted testi-mony that he so instructed these employees after havingmade a similar blanket appeal to Carse on behalf of theUnion.Secondly,I reject Respondent's argument that theemployees interviewed had no objective basis on which tobelieve that the interviews might result in disciplinary ac-tion.An abundance of evidence exists in the record thatthe affected employees had heard from various sources,including Giles, that the investigation was related to thealleged adulteration of gasoline,an obvious form of dis-honesty clearly within the scope of the posted offenses inthe contract for which an employee could be dismissedwithout notice.It is clear that the employer contends thatmuch of the evidence concerning what the employeesheard is hearsay evidence and thus should not be consid-ered.However,the standard enunciatedby theBoard issimply one of whether a reasonable belief exists in theemployee'smind based on someobjectiveevidence, ratherthan a mere figment of the employee's imagination. In myview this standard has been met in each instance in thiscase regardless of whether the information related to theindividualemployee byeither the union representatives ortheir fellow employees was in fact totally accurate or not. Ifind and conclude that Respondent violated Section 8(a)(l)of the Act by rejecting the individual employee's requestfor union representation during their investigative inter-views under the circumstancesdescribedherein.In view ofthe Court's adoption of the Board's holding inQuality EXXON COMPANY207Manufacturing Company, supra,a portion of which was thata threat to discipline the employee's representative unlessthe interview was held without his presence constituted afurther violation of Section 8(a)(1) of the Act, it followsthat Giles' direct threat to employees that they would bedischarged or otherwise disciplined upon refusing to par-ticipate in the investigative interviews without the presenceof their union representative also violates Section 8(a)(1) ofthe Act.Upon the basis of the foregoing findings of fact and theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.By denying employees' requests for union representa-tion at interviews conducted by Respondent under circum-stances fromwhich employees could reasonably concludethat their jobswerein jeopardy, and by threatening themwith discharge or other disciplinary action if they refusedto be interviewed without union representative, Respon-dent interfered with, restrained, and coerced employees inthe exercise of rights guaranteed by Section 7 of the Act,and thereby engaged in,and is engaging in, unfair laborpractices proscribed by Section 8(a)(1) of the Act.4.The foregoing are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices described above, I shall recommend that itbe required to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct. Inote that the complaint in this matter does not allegeany unlawful conduct by Respondent in suspending and/or discharging employees because of their union or con-certed activities,although the charge in Case 29-CA-4340contains such an allegation. At the hearing the GeneralCounsel specifically disavowed any intention or proceed-ing on this aspect of the charge.Consequently the merits ofthe suspensions and/or discharges of the named employeeswere not litigated.In its brief the Charging Party simplyrequested an appropriate remedy.Finally,theGeneralCounsel did not argue orally nor did he file a brief or aproposed remedy seeking such relief.Thus,under all thecircumstances I find only an order consistent with the spe-cific allegations of the complaint appropriate.Upon the foregoing findings of fact,conclusions of law,and the entire record in the case,and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER6Respondent,Exxon Company, U.S.A., Brooklyn, NewYork, its officers, agents,successors,and assigns,shall:1.Cease and desist from requiring any employee to takepart in an interview or meeting without union representa-tion, if such representation has been requested by employ-ees and if the employee has reasonable grounds to believethat the matters to be discussed may result in his beingsubject to disciplinary action.2.Cease and desist from threatening employees withdischarge or other disciplinary action if they refuse to takepart in an interview or meeting without union representa-tion, if such representation has been requested by the em-ployees and if the employee has reasonable grounds to be-lieve that the matters to be discussed may result in hisbeing subject to disciplinary action.3.Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a)Post at its plant located at 320 Freeman Street,Brooklyn, New York, copies of the attached notice marked"Appendix." I Copies of said notice, to be furnished by theRegional Director for Region 29, after being signed by anauthorized representative of Respondent, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsithas taken to comply herewith.6 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, asprovided in Sec.102.48of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order, and all objectionsthereto shall bedeemed waived for all purposes.7 In theevent that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrderof the NationalLaborRelations Board"shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the Order of the Board and abide bythe following:WE WILL NOT require that any employee take part inan interview or meeting without union representation,if the employee requests such representation, and ifthe employee has reasonable grounds to believe thatthe matters to be discussed at such interview or meet-ing may result in his being subject to disciplinary ac-tion. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten employees with discharge oremployee has reasonable grounds to believe that theother disciplinary actionif theyrefuse to take part inmatters discussed at such interview or meeting mayan interview or meeting without union representationresult in his being subject to disciplinary action.if the employee requestssuchrepresentationand if theEXXON COMPANY, U.S.A.